Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 19-38 are pending and under examination
Claims 2-18 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of claims 1, 19-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendments and arguments filed 9/30/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-26, 28-33, 35-37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Olson et al. US 2006/0011699.
Regarding claim 22, Olson discloses a surgical instrument (1), comprising: a staple cartridge (200) comprising staples (350) removably stored therein; an elongate channel (120) configured to receive said staple cartridge (200), wherein said elongate channel comprises: a base (128) comprising; an opening (129) defined in a proximal portion of said base, wherein said opening comprises a proximal and distal end: and a closed bottom portion extending distally from said distal end of said opening and (fig.6b); and a firing member (150; fig. 10) configured to move between a proximal position and a distal position during a staple firing stroke (par 0074) to eject said staples (350) from said staple cartridge (200), wherein said firing member (150) is aligned with said opening (129) when said firing member is in said proximal position and not aligned with said opening when said firing member is in said distal position (par 0070).

    PNG
    media_image1.png
    501
    487
    media_image1.png
    Greyscale

Regarding claim 23, Olson discloses the surgical instrument of Claim 22, wherein said surgical instrument is configured for use with a robotic surgical system (par 0080).
Regarding claim 24, Olson discloses the surgical instrument of Claim 22, wherein said elongate channel (120) further comprises a longitudinal recess (126) defined in said closed bottom portion (125), and wherein said longitudinal recess extends from a proximal end of said elongate channel toward a distal end of said elongate channel (fig.6b; par 0066).
Regarding claim 25, Olson discloses the surgical instrument of Claim 24, wherein at least a portion of said firing member (150) is configured to travel through said longitudinal recess as said firing member moves between said proximal position and said distal position (flange 152; par 0066).
Regarding claim 26, Olson discloses the surgical instrument of Claim 25, further comprising an anvil jaw (110), wherein said anvil jaw is configured to receive at least a portion of said firing member (slot 112 receives pin 159 of firing member 150), and wherein said firing member is configured to maintain a distance between said anvil jaw and said staple cartridge during said staple firing stroke (fig.4; par 0066).
Regarding claim 28, Olson discloses a surgical end effector, comprising: an elongate channel (120) configured to receive a staple cartridge (200), wherein said elongate channel comprises: a proximal end; and a distal end (fig.6a) and a base comprising a closed bottom surface (128; see annotated figure 6b above); a firing member (150) configured to move between a proximal position (fig.4) adjacent said proximal end of said elongate channel and a distal position adjacent said distal end of said elongate channel during a staple firing stroke (par 0074); and an opening (129) defined in said base (128) of said elongate channel (120), wherein at least a portion (152) of said firing member (150) can be visually observed through said opening when said firing member is in said proximal position (par 0070), and wherein said opening (129) does not extend along the entire length of said staple firing stroke (notch 129 is interpreted as separate from slot 126 such that the opening 129 itself doesn’t not extend the entire length of the firing stroke, the slot 126 does; par 0066).
Regarding claim 29, Olson discloses the surgical end effector of Claim 28, wherein said elongate channel (120) further comprises: a bottom surface (128); and a longitudinal recess defined in said bottom surface (126), wherein said longitudinal recess extends from a proximal end of said elongate channel toward a distal end of said elongate channel (par 0070; fig.6a).
Regarding claim 30, Olson discloses the surgical end effector of Claim 28, wherein said firing member comprises: a tissue cutting portion (155a); and a lateral portion (152) extending from said tissue cutting portion (fig.10; par 0078).
Regarding claim 31, Olson discloses the surgical end effector of Claim 30, wherein said at least a portion of said lateral portion (152) is aligned with said opening (129) when said firing member (150) is in said proximal position (par 0070).
Regarding claim 32, Olson discloses the surgical instrument of Claim 28, wherein at least a portion (152) of said firing member (150)  is configured to travel through said longitudinal recess (126) as said firing member moves between said proximal position and said distal position (par 0070).
Regarding claim 33, Olson discloses the surgical instrument of Claim 32, further comprising an anvil jaw (110), wherein said anvil jaw is configured to receive (in slot 112) at least a portion (159) of said firing member (150), and wherein said firing member is configured to maintain a distance between said anvil jaw and said elongate channel during said staple firing stroke (par 0066).
Regarding claim 35, Olson discloses the surgical end effector of Claim 28, wherein said surgical end effector is configured for use with a robotic surgical system (par 0045 and 0080).
Regarding claim 36, Olson discloses a robotic surgical system, comprising: a surgical robot (par 0045); a staple cartridge (200) comprising staples (350) removably stored therein; an elongate channel (120) configured to receive said staple cartridge (200), wherein said elongate channel comprises: a base, comprising; a closed bottom portion (128); and an opening (129) defined in said base, wherein said closed bottom portion extends distally from said opening (128); and a firing member (150) driven by said surgical robot (par 0045), wherein said firing member (150)  is configured to move between a proximal position and a distal position during a staple firing stroke to eject said staples from said staple cartridge (par 0066), and wherein said firing member is aligned with said opening (129) when said firing member (150) is in said proximal position and not aligned with said opening when said firing member is in said distal position (par 0070).
Regarding claim 37, Olson discloses the surgical end effector of Claim 28, wherein said opening (129) is defined in a proximal portion of said base (par 0070). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Huitema US 2012/0074198.
Regarding claims 1,19-20 Olson discloses a fastener cartridge system (1) for use with a surgical instrument system, wherein said fastener cartridge system comprises: an elongate channel (121), comprising: a proximal end: a distal end: an internal passage (126) defined therein, wherein said internal passage extends from said proximal end toward said distal end of said elongate channel (fig.6b): and a proximal opening (129): and a closed bottom portion extending distally from said proximal opening (the surface that runs distally from opening 129 is interpreted as a closed bottom portion) a cartridge body (200) configured to be seated in said elongate channel (120), wherein a plurality of fastener cavities (225) are defined into said cartridge body (200; par 0072), and wherein said cartridge body comprises: a deck (231), wherein each said fastener cavity comprises an opening in said deck (fig.2; par 0079); and a plurality of fasteners removably positioned in said fastener cavities (par 0073);  a firing member (150) configured to move between a proximal position and a distal position (fig.6a) , wherein said firing member comprises: a vertical portion (151) : and a bottom portion (152) extending from said vertical portion (fig.10), wherein said bottom portion is aligned with said proximal opening (129) when said firing member is in said proximal position (fig.4), wherein said bottom portion is visually-observable through said opening when said firing member is in said proximal position, and wherein said bottom portion (152) is configured to move within said internal passage as said firing member moves between said proximal position and said distal position (par 0070); said bottom portion comprises an elongate rectangular member (fig.10; par 0060); wherein said surgical instrument comprises a surgical robot (par 0045)

    PNG
    media_image1.png
    501
    487
    media_image1.png
    Greyscale

However Huitema teaches a plurality of first extensions extending from said deck (ridges or bumps 215 fig.10; or ridges 113,114,115, fig.8), wherein each said first extension is positioned at least partially around a said opening in said deck, and wherein each said first extension comprises a first shape (fig.10,8 shows ridges that extend between cavities and partially surround the cavity); and a plurality of second extensions (213)  extending from said deck (290), wherein each said second extension is positioned at least partially around a said opening (284) in said deck (290), and wherein each said second extension comprises a second shape that is different then said first shape (213 is a different shape having a smaller height than extensions 214; par 0053);
Therefore it would have been obvious to modify the surgical stapler as disclosed by Olson with the tissue control extensions as taught by Huitema, in order to control the pressure at different portion along the surgical stapler deck, which can be different for types of tissue to be stapled and allow for better control for the surgical stapler operator.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Huitema US 2012/0074198 in further view of Zemlok et al US 2009/0114701.
Regarding claim 21, Olson as modified by Huitema substantially teaches the fastener cartridge system of Claim 1, but fails to explicitly teach a plurality of demarcations configured to estimate a position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 

    PNG
    media_image2.png
    708
    550
    media_image2.png
    Greyscale

Claims 27, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. US 2006/0011699 in view of Zemlok et al US 2009/0114701.
Regarding claim 27, Olson discloses the surgical instrument of Claim 22, but fails to disclose a series of demarcations configured to estimate a current position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 
Regarding claim 34, Olson discloses the surgical end effector of Claim 28, but fails to disclose a series of demarcations configured to estimate a position of said firing member.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 
Regarding claim 38, Olson discloses the surgical end effector of Claim 34, but fails to disclose wherein said series of demarcations are located along said elongate channel.
However Zemlok teaches a surgical stapling instrument 60 including a cartridge 62 and elongate channel 72, the channel including openings 104 interpreted as demarcations which give an indication of the positioning of staple drivers, as well as the position of the knife blade within body portion 80 of cartridge 70; as seen in figures 6-7; par 0042-0043. 
Therefore it would have been obvious to one having ordinary skill in the art, to modify the surgical instrument of Olson to include a position indicator which allows for better operator control and to prevent accidental firing when the firing member isn’t in the correct position for firing, and to tell when the firing member has been fully fired. 
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. Regarding the argument that Olson fails to teach a closed bottom surface, this argument is unpersuasive because as rejected above, Olson teaches a relatively closed bottom surface when the interpretation includes openings as recited by the claims and as seen in the drawings, the argument that there is no slot in the instant application which is what defines between a closed and not closed surface is unclear because this is just as much an opening as any other opening as defined by the claims.
Second, the argument that because the opening 129 is a part of slot 126 that it does extend the length of the firing stroke, is unpersuasive because the opening is a separate limitation from the slot 126, the claim is defined by the opening and does not limit the claim to a slot not being able to visually show the position of the firing member along the firing stroke, further the surface that surrounds slot 126 and the portion that extends distally past the slot 126 as shown in annotated figure above shows at least a potion of the base surface that extends distally past the opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731